 


113 HR 5353 IH: Medicaid Parity Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5353 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Lewis introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to extend for 5 years payment parity with Medicare for primary care services furnished under the Medicaid program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medicaid Parity Act of 2014. 
2.Extension of Medicaid payment parity with Medicare for primary care services 
(a)In generalSection 1902(a)(13)(C) of the Social Security Act (42 U.S.C. 1396a(a)(13)(C)) is amended by striking 2013 and 2014 and inserting 2013 through 2019. 
(b)Extending increased FMAP for additional payments for primary care servicesSection 1905(dd) of the Social Security Act (42 U.S.C. 1396d(dd)) is amended by striking and before January 1, 2015 and inserting and before January 1, 2020.  
 
